*226
ORDER

PER CURIAM.
Robert Walter (“Walter”) appeals from the trial court’s judgment granting summary judgment in favor of Robert Hauser (“Hauser”) and finding it lacked subject matter jurisdiction over Walter’s petition alleging personal injuries he sustained at work.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. No error of law appears. No precedential or jurisprudential purposes would be served by an opinion restating the detailed facts and the principles of law. The parties have been furnished with a memorandum for their purposes only explaining the reasons for this order affirming the judgment pursuant to Rule 84.16(b).